Title: Joseph Dougherty to Thomas Jefferson, 6 December 1810
From: Dougherty, Joseph
To: Jefferson, Thomas


          
            
              Dear sir
              City of Washington Dec. 6th. 1810
            
             I received the bitch which you were so good as to send to me by Mr Madison,s manager some time a,go—the day after I received her, I went from this place to N. york, (by water) with 112 imported merinoes—purchased in Alexandria by a Mr Fitch of N.Y. for speculation.— I have had no oppertunity to prove the merits of the bitch since my return from N.Y: will you be so good sir, as to inform me if she has had any practise with any of your dogs that is properly trained—.
            
          
          
            
              Dear sir
            
             finding that I was geting be behind verry fast, by depending on my sheep for making a livelyhood: I have commenced the bottleing of porter and ale, I have laid in a stock of bottles: and porter sufficient for the winter of the best quality. the porter I have purchased at the cash price: which is two dollars per hhd. less than the creadit: this has left me in debt, about 130 Dollars: I could borrow that or more from the Bank or from many of my Neighbours but they will want crave my name or money from me again—and my wish is to be as independant as possible: If Sir you would be so good as to lend me 130 Dollars, I think from the prospect that I have in the porter business, (and indeed I find it to be verry profitable) that I can refund it in less than six months:  I my flock of sheep consist consists of 65: they are the finest flock I see any where.
            
              I am Sir your Hble: Servt
              
 Joseph Dougherty
            
          
        